UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5273



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAWN JABBAR JILES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CR-05-41)


Submitted:   August 9, 2006             Decided:    September 6, 2006


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Jennifer P. May-
Parker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shawn Jabbar Jiles appeals his conviction and 120-month

sentence   imposed    after    he    pled    guilty,    pursuant   to   a   plea

agreement, to possession of firearms by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).             On appeal, counsel has

filed an Anders* brief, stating there are no meritorious issues for

appeal but suggesting that Jiles’ sentence is unreasonable.                 The

Government has moved to dismiss the appeal, asserting that Jiles

validly waived the right to appeal his sentence in the plea

agreement.    We affirm in part and dismiss in part.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.         United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).          Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.     United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).              The question of

whether a defendant validly waived his right to appeal is a

question of law that we review de novo.           Blick, 408 F.3d at 168.

           Our review of the record leads us to conclude that Jiles

knowingly and voluntarily waived the right to appeal his sentence.

Moreover, the sentencing issue raised on appeal falls within the


     *
      Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
scope of the waiver. We therefore grant, in part, the Government’s

motion to dismiss and dismiss this portion of the appeal.

          Although the waiver provision in the plea agreement

precludes our review of the sentence, the waiver does not preclude

our review of any errors in Jiles’ conviction that may be revealed

by our review pursuant to Anders.    Our review of the transcript of

the plea colloquy leads us to conclude that the district court

fully complied with the mandates of Rule 11 in accepting Jiles’

guilty plea.   Thus, we deny, in part, the Government’s motion to

dismiss and affirm the conviction.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.   We therefore affirm Jiles’ conviction and

dismiss the appeal of his sentence.       This court requires that

counsel inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.         If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.      Counsel’s motion

must state that a copy thereof was served on the client.           We

dispense with oral argument     because     the     facts   and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                  AFFIRMED IN PART AND
                                                     DISMISSED IN PART

                               - 3 -